DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The reply filed on 02 August 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
a. The response to the Restriction Requirement and Election of Species Requirement in the Office Action of 20 July 2022 is not fully responsive. In said response/reply the Applicant elected, without traverse, Group/Invention I - claims 1-18, 21, and 22 (drawn to a bone implant holding and shaping tray). In said response/reply the Applicant did not make an election on the Election of Species Requirement.
As indicated in said Office Action, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from each of the two groups of species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. In other words, an election of an embodiment for each of “TRAY” and “MATING SURFACES” is required. 
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon (for each of the elected embodiments), including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The Examiner tried to contact Attorney Melissa K. Dobson (901-396-3133) on Tuesday, 13 september 2022, but could no reach her. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774